Citation Nr: 1751097	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye disability other than cataracts, claimed as legal blindness.


REPRESENTATION

The Veteran represented by:  Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the United States Department of Veterans Affairs (VA) Regional Office in Los Angeles, California. 

In December 2015, the Board denied the Veteran's service connection claim for bilateral cataracts and remanded the claim for a bilateral eye disability other than cataracts for further development.  This matter came before the Board again in January 2017, at which time it was remanded to schedule the Veteran for a Board hearing.  The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a July 2017 Travel Board hearing.  A transcript of the hearing has been associated with the electronic claims file.  Accordingly, there has been substantial compliance with the Board's previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

Unfortunately, the Veteran's claim of entitlement to service connection for a bilateral eye disability other than cataracts, claimed as legal blindness, must again be remanded.  The Board sincerely regrets the additional delay this will cause, but adjudication cannot proceed without further development.  

Pursuant to 38 C.F.R. §§ 3.159(c)(2) and (3), VA is obligated to assist the Veteran in obtaining relevant records from VA medical facilities.  To date, the record contains VA treatment records dated October 2006 through February 2016 from the VA Medical Centers in Long Beach, California, VA treatment records dated December 2007 through February 2008 from the VA Medical Center in West Los Angeles, California, and a single September 2010 VA treatment record from the VA Palo Alto Healthcare System. 

However, in April 2014 correspondence, the Veteran requested VA's assistance in obtaining his medical records dated 1966 to 1968 and 1970 to 1972 from the VA Long Beach Healthcare System, implying such records may help substantiate his claim.  The Veteran reiterated this request in March 2016 correspondence, wherein he indicated that these records may have been transferred to St. Louis, Missouri and destroyed in a fire; although this contention has not been independently verified in the electronic claims file.  The Veteran relayed the same information at his July 2017 Travel Board hearing.   To the Veteran's detriment, the RO never attempted to obtain these relevant VA treatment records.  The Board is cognizant that the electronic claims  file contains unidentified treatments notes from May 1967 to April 1968; however it appears from the Veteran's accompanying statement that these records were from UCLA Medical Center.  See Correspondence, rec'd May 2012.  In light of these facts, the Board finds that a remand is necessary for the AOJ to make reasonable efforts to obtain these outstanding VA treatment records, as well as any updated VA treatment records since February 2016.  38 C.F.R. §§ 3.159 (c)(2) and (3) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from VA Long Beach Healthcare System from 1966 to 1968 and 1970 to 1972.  
Since these would be paper records, searches should be made of archived or retired records.  Efforts to obtain such records shall continue until the AOJ concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  The records or attempts to obtain the records should be associated with the electronic claims file.  If the records are unavailable, that should also be documented in the electronic claims file with appropriate notice provided to the Veteran and his representative in accordance with C.F.R. §  3.159(e) (1). 

2.  Obtain all VA treatment records from VA Long Beach Healthcare System from February 2016 to present.  

3.  After the requested development is completed, adjudicate the claim on the merits.  If the claim remains denied, then furnish the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


